                        Case 19-60463          Doc 12     Filed 07/26/19   Entered 07/26/19 19:48:38       Desc Main Document       Page 1 of 11




 Fill in this information to identify the case:

 Debtor name         Erebor Resources, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         19-60463
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                $309,960.57
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                                $817,007.65
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                                $744,346.16
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 19-60463          Doc 12     Filed 07/26/19   Entered 07/26/19 19:48:38       Desc Main Document        Page 2 of 11

 Debtor       Erebor Resources, LLC                                                                     Case number (if known) 19-60463



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Westbrook Pumping                                           4/12/19--$3,9                    $20,347.75          Secured debt
                                                                           59.00                                                Unsecured loan repayments
                                                                           4/30/19--$4,5
                                                                           17.25
                                                                                                                                Suppliers or vendors
                                                                           5/16/19--$3,9                                        Services
                                                                           42.50                                                Other
                                                                           6/5/19--$3,75
                                                                           0.00
                                                                           6/21/19--$4,1
                                                                           79.00
                                                                           5/28/19--$3,8
                                                                           32.50
       3.2.
               Ila Liner                                                   4/8/19--$4,38                      $8,766.34         Secured debt
                                                                           3.17                                                 Unsecured loan repayments
                                                                           7/3/19--$4,38                                        Suppliers or vendors
                                                                           3.17                                                 Services
                                                                                                                                Other   Mineral royalties

       3.3.
               ETC Field Services, LLC                                     4/23/19                          $16,230.60          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               J-W Power Company                                           5/9/19--$18,9                    $37,954.00          Secured debt
                                                                           77.00                                                Unsecured loan repayments
                                                                           6/18/19--$18,
                                                                           977.00
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Imperial PFS                                                Transfers of                       $8,243.94         Secured debt
                                                                           $2,747.98                                            Unsecured loan repayments
                                                                           each on:                                             Suppliers or vendors
                                                                           7/9/19                                               Services
                                                                           6/10/19
                                                                           5/8/19                                               Other   Premium Financing


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 19-60463          Doc 12     Filed 07/26/19   Entered 07/26/19 19:48:38       Desc Main Document       Page 3 of 11

 Debtor       Erebor Resources, LLC                                                                     Case number (if known) 19-60463



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Larry Noble                                                 Payment of                       $20,000.00         Compensation
               2033 Taylor Court                                           $1,250.00 on
               Flower Mound, TX 75028                                      each of:
               President                                                   7/23/18
                                                                           8/5/18
                                                                           8/23/18
                                                                           9/7/18
                                                                           9/21/18
                                                                           10/5/18
                                                                           10/23/18
                                                                           11/7/18
                                                                           11/23/18
                                                                           12/7/18
                                                                           12/20/18
                                                                           1/8/19
                                                                           1/23/19
                                                                           2/8/19
                                                                           2/21/19
                                                                           3/8/19

       4.2.    Lonnie D. Lumpkins                                          Transfres of                     $92,000.00         Compensation
               2211 Meadows Lane                                           $4,000 each
               Longview, TX 75603                                          on:
               Field Manager / 20% Owner                                   7/25/18
                                                                           8/8/18
                                                                           8/24/18
                                                                           9/7/18
                                                                           9/24/18
                                                                           10/5/18
                                                                           10/25/18
                                                                           11/7/18
                                                                           11/23/18
                                                                           12/7/18
                                                                           12/21/18
                                                                           1/8/19
                                                                           1/25/19
                                                                           2/8/19
                                                                           2/22/19
                                                                           3/8/19
                                                                           4/5/19
                                                                           4/8/19
                                                                           4/24/19
                                                                           5/8/19
                                                                           5/23/19
                                                                           6/7/19
                                                                           6/24/19




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 19-60463          Doc 12     Filed 07/26/19   Entered 07/26/19 19:48:38       Desc Main Document          Page 4 of 11

 Debtor       Erebor Resources, LLC                                                                     Case number (if known) 19-60463



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.3.    Jim Goetz                                                   Transfers of                     $28,750.00           Compensation
               3603 Polo Run Drive                                         $1,250.00
               Flower Mound, TX 75028                                      each on:
               Chief Financial Officer                                     7/13/18
                                                                           7/26/18
                                                                           8/15/18
                                                                           8/31/18
                                                                           9/14/18
                                                                           10/1/18
                                                                           10/19/18
                                                                           11/1/18
                                                                           11/15/18
                                                                           11/30/18
                                                                           12/14/18
                                                                           12/31/18
                                                                           1/15/19
                                                                           2/1/19
                                                                           2/15/19
                                                                           3/1/19
                                                                           3/15/19
                                                                           4/1/19
                                                                           4/15/19
                                                                           5/1/19
                                                                           5/15/19
                                                                           5/31/19
                                                                           6/14/19

       4.4.    John Noble                                                  Transfers of                     $10,000.00           Compensation
               2033 Taylor Court                                           $1,250 each
               Flower Mound, TX 75028                                      on:
               Independant contractor/son of Larry Noble                   7/18/18
                                                                           8/3/18
                                                                           8/17/18
                                                                           8/31/18
                                                                           9/18/18
                                                                           10/2/18
                                                                           10/18/18
                                                                           11/2/18

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 19-60463          Doc 12     Filed 07/26/19     Entered 07/26/19 19:48:38       Desc Main Document      Page 5 of 11

 Debtor      Erebor Resources, LLC                                                                         Case number (if known) 19-60463




       None.
               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss              Value of property
       how the loss occurred                                                                                                                                     lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       On June 25, 2019 at approx. 7:30                         zero                                                     6/25/2019                       $29,620.00
       p.m. lighting struck the Reklaw 3-12
       tank battery, resulting in a fire, which
       completely destroyed the tanks and
       oil stored there. Oil loss estimated at
       185 bbls at $52/bbl amounting to
       $9,620, and the tank battery loss
       estimated at $20,000.


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 19-60463          Doc 12     Filed 07/26/19     Entered 07/26/19 19:48:38     Desc Main Document          Page 6 of 11

 Debtor        Erebor Resources, LLC                                                                     Case number (if known) 19-60463



                 Who was paid or who received                        If not money, describe any property transferred           Dates                  Total amount or
                 the transfer?                                                                                                                                 value
                 Address
       11.1.     Munsch Hardt Kopf & Harr, P.C.
                 3800 Ross Tower
                 500 N. Akard Street                                                                                           June 26,
                 Dallas, TX 75201-6659                                                                                         2019                       $25,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers                 Total amount or
                                                                                                                      were made                                value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                   Date transfer                Total amount or
                Address                                         payments received or debts paid in exchange              was made                              value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services               If debtor provides meals
                                                                the debtor provides                                                        and housing, number of
                                                                                                                                           patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 19-60463          Doc 12     Filed 07/26/19   Entered 07/26/19 19:48:38       Desc Main Document    Page 7 of 11

 Debtor      Erebor Resources, LLC                                                                      Case number (if known) 19-60463



16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents           Do you still
                                                                     access to it                                                               have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents           Do you still
                                                                     access to it                                                               have it?
       Public Storage                                                Larry Noble and Jim Goetz            Approx. 40 boxes of land files         No
       4900 State Highway 120                                                                                                                    Yes
       The Colony, TX 75056



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 19-60463          Doc 12     Filed 07/26/19   Entered 07/26/19 19:48:38       Desc Main Document          Page 8 of 11

 Debtor      Erebor Resources, LLC                                                                      Case number (if known) 19-60463



      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

       No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address
       Reklaw 3-12 Tank Battery                                      Railroad Commission of Texas                                                       6/27/19


       Reklaw GU3-12 Tank Battery                                    Texas Railroad Commission                Spill #05-2065/Notification               4/17/19
                                                                                                              #169995

       Central Tank Battery                                          Texas Railroad Commission                Spill #06-1814/Date of Spill              4/19/2017
                                                                                                              of 4/03/2017


 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Eddye Dryer Financial Services
                    10100 Reunion Place
                    Suite 350
                    San Antonio, TX 78216

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                        Case 19-60463          Doc 12     Filed 07/26/19   Entered 07/26/19 19:48:38       Desc Main Document       Page 9 of 11

 Debtor      Erebor Resources, LLC                                                                      Case number (if known) 19-60463



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.2.       KHA Accountants
                    4880 Long Prairie Rd.
                    Unit 100
                    Flower Mound, TX 75028

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Eddye Dreyer Financial Services
                    10100 Reunion Place
                    Suite 350
                    San Antonio, TX 78201-8000
       26c.2.       KHA Accountants
                    4880 Long Prairie Rd
                    Unit 100
                    Flower Mound, TX 75028

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any               % of interest, if
                                                                                                          interest                                 any
       Larry Noble                                    2033 Taylor Court                                   Manager, President and CEO
                                                      Flower Mound, TX 75028

       Name                                           Address                                             Position and nature of any               % of interest, if
                                                                                                          interest                                 any
       Jim Goetz                                      3603 Polo Run Drive                                 Chief Financial Officer
                                                      Flower Mound, TX 75028

       Name                                           Address                                             Position and nature of any               % of interest, if
                                                                                                          interest                                 any
       Noble Natural Resources,                       2033 Taylor Court                                                                            68
       LLC                                            Flower Mound, TX 75028



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 19-60463         Doc 12      Filed 07/26/19   Entered 07/26/19 19:48:38      Desc Main Document      Page 10 of 11

 Debtor      Erebor Resources, LLC                                                                      Case number (if known) 19-60463



       Name                                           Address                                             Position and nature of any              % of interest, if
                                                                                                          interest                                any
       Goetz Investments. Ltd.                        3603 Polo Run Drive                                                                         10
                                                      Flower Mound, TX 75028

       Name                                           Address                                             Position and nature of any              % of interest, if
                                                                                                          interest                                any
       John Noble                                     2033 Taylor Court                                                                           2
                                                      Flower Mound, TX 75028

       Name                                           Address                                             Position and nature of any              % of interest, if
                                                                                                          interest                                any
       Lonnie D. Lumpkins                             2011 Meadows Lane                                                                           20
                                                      Longview, TX 75603



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 See answer to Question 4
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 19-60463         Doc 12      Filed 07/26/19     Entered 07/26/19 19:48:38    Desc Main Document     Page 11 of 11

 Debtor      Erebor Resources, LLC                                                                       Case number (if known) 19-60463



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 26, 2019

 /s/ Larry Noble                                                           Larry Noble
 Signature of individual signing on behalf of the debtor                   Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
